Name: Commission Regulation (EC) No 2091/98 of 30 September 1998 concerning the segmentation of the Community fishing fleet and fishing effort in relation to the multiannual guidance programmes
 Type: Regulation
 Subject Matter: fisheries;  information and information processing;  environmental policy
 Date Published: nan

 Avis juridique important|31998R2091Commission Regulation (EC) No 2091/98 of 30 September 1998 concerning the segmentation of the Community fishing fleet and fishing effort in relation to the multiannual guidance programmes Official Journal L 266 , 01/10/1998 P. 0036 - 0046COMMISSION REGULATION (EC) No 2091/98 of 30 September 1998 concerning the segmentation of the Community fishing fleet and fishing effort in relation to the multiannual guidance programmesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992, establishing a Community system of fisheries and aquaculture (1), as amended by Regulation (EC) No 1181/98 (2), and in particular Article 13 thereof,Whereas in accordance with Article 5 of Council Regulation (EC) No 3699/93 of 21 December 1993 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products (3), as last amended by Council Regulation (EC) No 25/97 (4), multiannual guidance programmes for the period 1997/2001 were adopted by Commission Decisions 98/119/EC to 98/131/EC (5); whereas the data necessary in order to follow these programmes must be forwarded to the Commission, including fishing effort data for individual vessels or aggregated by segments of the fleet or by fisheries, depending on the particular cases;Whereas Commission Regulation (EC) No 2090/98 (6), establishes the basis for the transmission of data to the fishing vessel register of the Community;Whereas the communication of data on the segmentation of the fishing fleet and on the fishing effort by fishery should refer to the data contained in the fishing vessel register of the Community;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1 The segment to which each vessel entering the fishing fleet belongs or any change to segment to which an existing vessel belongs must be communicated to the fishing vessel register of the Community by the Member State in accordance with the provisions of Regulation (EC) No 2090/98.The segment codes to be used are those shown in Annex I.The vessels concerned shall be identified by the internal number recorded in the Community register of fishing vessels, as referred to in Annex I of Regulation (EC) No 2090/98.Article 2 For each segment for which a Member State submits to the Commission a programme of fishing effort limitation, either by fishery in accordance with Article 6 of Council Decision 97/413/EC (7), or by segment in order to make up any backlog from the previous multiannual guidance programme partly by reductions in activity, the following procedures shall be adopted:- the Member State shall collect the individual data on the fishing effort of the vessels in the segment or fishery,- the processing of these data by a computer programme shall be effected by the Member State,- the transmission to the Commission of the individual data or data aggregated by segment or fishery shall be effected annually by 31 March at the latest for the preceding calendar year in accordance with tables A and B in Annex II to this Regulation.Article 3 For the segments using active gear not covered by the programmes referred to in Article 2, Member States shall collect and process the minimum data provided for in Annex II needed to ascertain that the level of activity for these do not increase, or, if they increase, to evaluate the increase. To this end, the following procedures shall be applied:- the minimum data provided for in Annex II permitting the evolution of fishing activity for the segments concerned to be monitored shall be collected and processed by the Member State. Details of the sampling methods selected for each segment of the fleet, together with the values of the statistical parameters describing the precision of the estimates of fishing effort, shall be communicated to the Commission at the time of their application. Any other procedure giving results of comparable precision shall be acceptable provided it has been approved by the Commission,- the results shall be forwarded to the Commission annually by 31 March at the latest for the preceding calendar year in accordance with table B in Annex II to this Regulation,- if a Member State establishes an increase in activity for a given segment, it shall calculate the effect of this increase on the fishing effort for this segment and shall inform the Commission of the results in accordance with Article 2.Article 4 Member States shall communicate to the Commission the data referred to in this regulation by digital transfer over a telecommunications network in accordance with the detailed rules and codes set out in Annexes I and II. The Commission shall acknowledge receipt of messages as soon as they have been validated in the data base.Article 5 Corrections to erroneous information shall be forwarded to the Commission within 30 days of the date on which the error is detected.Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 1998.For the CommissionEmma BONINOMember of the Commission(1) OJ L 389, 31. 12. 1992, p. 1.(2) OJ L 164, 9. 6. 1998, p. 1.(3) OJ L 346, 31. 12. 1993, p. 1.(4) OJ L 6, 10. 1. 1997, p. 7.(5) OJ L 39, 12. 2. 1998, p, 1, 9, 15, 21, 27, 34, 41, 47, 53, 59, 65, 73 and 79.(6) See page 27 of this Official Journal.(7) OJ L 175, 3. 7. 1997, p. 27.ANNEX I >TABLE>>TABLE>ANNEX II FISHING EFFORT DEFINITION OF DATA TO BE COMMUNICATED AND DESCRIPTION OF A RECORD >TABLE>>TABLE>>TABLE>